Citation Nr: 0900004	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  99-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
March 1968 to October 1969 and November 1990 to June 1991, to 
include duty in Vietnam and the Southwest Asia theater of 
operations.  He also served in the Army Reserve and Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
and assigned a 10 percent evaluation.  A subsequent rating 
decision, dated in March 2002 increased the veteran's 
disability rating to 30 percent; however, this was not a full 
grant of the benefit sought on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  The Board, in an October 2002 
decision denied an initial rating in excess of 30 percent.  
In a November 2004 decision, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
decision.  The Secretary of Veterans Affairs appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit); however, a stay was imposed on the case 
until resolution of the litigation of  Sanders v. Nicholson 
(487 F.3d 881 (Fed. Cir. 2007)).  Pursuant to a February 2008 
order of the Federal Circuit, the Court's decision in 
November 2004 was affirmed, and the case is back at the Board 
in order to effectuate that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court remanded the appeal due to VCAA 
notice deficiencies.  In addition, the veteran's attorney has 
submitted additional evidence to support the claim for a 
higher initial rating.  He has specifically indicated that he 
does not want this evidence reviewed by the Board in the 
first instance, and that the RO must consider the evidence on 
remand before issuing a decision.  Additionally, in a 
preliminary review of the record, the Board notes that the 
most recent psychiatric examination is dated in 2002.  As the 
veteran maintains that his condition has worsened in 
severity, and as the level of disability is of foremost 
importance in a claim for an increase, it is necessary for a 
new, comprehensive VA psychiatric examination to be afforded 
prior to the issuance of a decision on the merits by the RO.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran's attorney has formally raised the issue of 
entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  The RO must address this 
in its consideration of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran with 
notice of what is necessary to 
substantiate his claim for a higher 
initial rating.  Specifically, the notice 
letter should request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  The notice 
should also identify evidence that the VA 
will seek to obtain and that the claimant 
is expected to provide.  The veteran 
should also be notified of the evidence 
necessary to establish an increase in 
disability rating and the effective date 
of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO must develop and adjudicate as 
appropriate the issue of entitlement to a 
TDIU.  

3.  The veteran should then be afforded a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
severity of his service-connected PTSD.  
Following the mental status examination 
and any other tests deemed necessary, the 
examiner should provide a written report 
detailing the level of severity of the 
PTSD.  

4.  After the conclusion of the 
examination, the RO must review all 
evidence of record, to include that 
evidence submitted without waiver of RO 
consideration, as well as any evidence 
submitted after remedial VCAA notice has 
been dispatched, and re-adjudicate the 
veteran's claim.  Should the decision be 
less than fully favorable, the RO must 
issue a supplemental statement of the case 
to the veteran and his representative, and 
forward the case to the Board for final 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

